EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Dollars in Millions) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2008 2007 2008 2007 Profit $ 118 $ 133 $ 372 $ 381 Add: Provision for income taxes 38 54 143 175 Deduct: Partnership income - (2 ) (3 ) (5 ) Profit before income taxes and partnership income $ 156 $ 185 $ 512 $ 551 Fixed charges: Interest expense $ 292 $ 289 $ 855 $ 838 Rentals at computed interest* 1 1 4 4 Total fixed charges $ 293 $ 290 $ 859 $ 842 Profit before income taxes plus fixed charges $ 449 $ 475 $ 1,371 $ 1,393 Ratio of profit before income taxes plus fixed charges to fixed charges 1.53 1.64 1.60 1.65 *Those portions of rent expense that are representative of interest cost.
